74 F.3d 1243
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Otis B. GASTON, Appellant,v.STONE CONTAINER CORPORATION, Appellee.
No. 95-2419WM.
United States Court of Appeals, Eighth Circuit.
Submitted Jan. 5, 1996.Decided Jan. 19, 1996.

Before FAGG, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Otis B. Gaston appeals the district court's grant of summary judgment to Stone Container Corporation on Gaston's employment discrimination claims.  The district court correctly denied Gaston's failure-to-promote claim because Gaston failed to exhaust his administrative remedies.  See Tart v. Hill Behan Lumber Co., 31 F.3d 668, 671 (8th Cir.1994).  The district court also correctly denied Gaston's retaliatory and discriminatory discipline claims because Gaston failed to respond to Stone Container's motion for summary judgment and failed to establish the existence of a factual issue.  See Fed.R.Civ.P. 56(c), (e);  Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).  Accordingly, we affirm the judgment of the district court.